Citation Nr: 9929120	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-35 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of frostbite of feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from May 1944 to October 
1948, and from January 1949 to April 1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
September 1997 decision from the Montgomery, Alabama, 
Regional Office (RO).  

A hearing was conducted in August 1999 by a member of the 
Board sitting at the RO.


FINDINGS OF FACT

1.  In April 1956, the RO denied the appellant's claim for 
entitlement to service connection for frozen feet.

2.  The evidence received since the unappealed April 1956 RO 
decision is new and is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the April 1956 RO 
decision, in which service connection for frozen feet was 
denied, is new and material, and serves to reopen the 
appellant's claim.  38 U.S.C.A. §§ 5107(a), 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in his substantive appeal asserts, in essence, 
that entitlement to service connection of residuals of frozen 
feet is warranted, in that the appellant, while performing 
duties during the Korean War, was stricken by frostbite of 
his right foot.  The appellant has further indicates that to 
this day he does not have proper feeling in his right lower 
extremity.  He also has asserted that he was unable to obtain 
adequate medical treatment due to the fact that he was in a 
combat situation. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1998).  

Additionally, where claims are made by a veteran who has 
engaged in combat with the enemy in active service during a 
period of war, the VA shall accept as sufficient proof of 
service connection, satisfactory lay or other evidence of 
service incurrence, if consistent with the circumstances, 
conditions or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence in 
service.  Service connection for such injury or disease may 
be rebutted, however, by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. § 
3.304(d) (1998).  However, competent evidence of a nexus 
between a current disability and service is still required.  
Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996).

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) relax the 
evidentiary requirements for adjudication of service 
connection for combat-related claims and together, provide 
that satisfactory lay or other evidence of combat incurrence 
or aggravation, if consistent with circumstances and 
hardships of such service, will be accepted as proof of 
service connection, notwithstanding the absence of official 
records thereof, unless rebutted by clear and convincing 
evidence to the contrary.  See Velez v. West, 11 Vet. App. 
148, 153 (1998); Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. 
Cir. 1994); Arms v. West, 12 Vet. App. 188, 193-93 (1999).  
See also Kessel v. West, No. 98-772 (U.S. Vet. App. Sept. 21, 
1999) (en banc).  

Satisfactory lay testimony consistent with service 
circumstances of combat may establish that an event occurred 
inservice but not a medical diagnosis as to the event, nor a 
current diagnosis or a nexus between a current condition and 
the inservice event.  Russo v. Brown, 9 Vet. App. 46, 50 
(1996) (a claim was well grounded where service medical 
records were absent but there was evidence of continuity of 
symptomatology, in view of the reduced adjudicative 
evidentiary requirements under § 1154(b) for combat 
veterans).

The evidence of record at the time of the RO's April 1956 
decision, which constituted the last final denial of the 
appellant's claim, may be briefly summarized.  The service 
medical records show no evidence of treatment, complaints, or 
diagnosis concerning frostbite.  

In April 1956 the RO denied the appellant's claim for service 
connection for frozen feet, on the basis that frozen feet 
were not shown by the evidence of record.  Appellant was 
notifies of this decision and of his appellate rights.  The 
appellant did not appeal this April 1956 decision within the 
requisite period of time.  The April 1956 RO decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  However, the 
appellant may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

 "New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1998) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  See Hodge v. 
West, 155 F.3d 1356 (1998).

The evidence received since the April 1956 RO decision 
includes VA and private medical records, lay statements, and 
statements and testimony presented by the appellant.  

Medical records were obtained from Dr. Wood.  These records 
show that the veteran was treated for back pain and 
radiculopathy into the right foot. 

As noted above, the appellant testified at a hearing before a 
member of the Board in August 1999.  He stated that he was 
exposed to cold weather in Seoul, Korea in the winter of 1951 
when he was left alone during a combat situation with the 1st 
ROK Division, following having the vehicle he was driving 
break down.  Enemy activity was also alleged by the appellant 
to have been underway at this time.  He noted that he was 
treated on sick call where his right foot had a swollen sole; 
he reported that his boot had to be cut off from his foot.  
The appellant further stated that he was told at that time 
that he had a bad case of frostbite.  He added that he was 
given a shot at that time as well as some pills, and 
instructed to elevate his leg at a 45-degre angle until the 
next morning.  He stated that he received no additional 
treatment during his service period.  The appellant further 
testified that while following his service separation he has 
experienced problems with both his feet, and especially his 
right foot, with cold weather, he never sought treatment, 
electing instead to self treat by soaking his feet.  He also 
testified that he experiences problems with circulation 
together with feelings of a burning sensation.  He also 
stated that a private doctor had told him that his 
circulation problems could be related to his exposure to the 
cold. 

To summarize, the Board finds that the recently submitted 
evidence to be new and probative.  The statements and 
testimony from the appellant indicate the presence of a 
chronic disorder of the feet as well as his assertion that 
this claimed disorder was incurred during a combat-related 
situation during the Korean War.  In Justus v. Principi, 3 
Vet. App. 510 (1992), which held that for the purpose of 
determining whether a claim should be reopened, the 
credibility of all the evidence received with regard to that 
matter is to be presumed.  Evidence is presumed credible for 
the purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus, 
supra.  The Board points out that the April 1956 rating 
decision is not shown to have considered the appellant's 
claimed combat-related incurrance of his claimed disorder.  
See also 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1998).

Accordingly, it is the Board's judgment that new and material 
evidence has been submitted and the claim is reopened. 


ORDER

New and material evidence having been received, the 
appellant's claim for service connection for residuals of 
frostbite of the feet has been reopened. 


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
appellant's claim for service connection for residuals of 
frozen feet, and that the claim has accordingly been 
reopened.  In Elkins v. West, 12 Vet. App. 209 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in making a determination as to whether new and 
material evidence has been submitted to reopen a previously 
denied final decision, a three-step process is required.  It 
must first be determined whether new and material evidence 
has been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 
38 U.S.C.A. § 5107 (West 1991) has been fulfilled  See 
Bernard v. Brown, 4. Vet. App. 384 (1994).

A claim for service connection is well-grounded if three 
criteria are met:  (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to insure the appellant's right of due process, the 
case is REMANDED to the RO for the following development:

1.  The RO should inform the veteran of  
the evidence needed to establish a well-
grounded claim for service connection for 
residuals of frostbite of the feet.  Such 
evidence would include current medical 
evidence of residuals of frostbite of the 
feet and a medical opinion relating these 
disabilities to service.  He should be 
given an appropriate amount of time to 
respond.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 
Elkins v. West, 12 Vet. App. 209 (1999) 
and 38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304(d) (1998).

If the benefit sought is not granted, the appellant and his 
representative should be furnished with a Supplemental 
Statement of the Case, and opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







